J-A16026-17
NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37
COMMONWEALTH OF PENNSYLVANIA,              :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                 Appellee                  :
                                           :
                     v.                    :
                                           :
JOANNA J. EASTMAN,                         :
                                           :
                 Appellant                 :     No. 1865 WDA 2016

          Appeal from the Judgment of Sentence October 31, 2016,
              in the Court of Common Pleas of Greene County,
            Criminal Division at No(s): CP-30-SA-0000038-2014

BEFORE:     STABILE, J., FORD ELLIOTT, P.J.E., and STRASSBURGER,* J.

JUDGMENT ORDER BY STRASSBURGER, J.:                FILED: September 7, 2017

     Joanna J. Eastman (Appellant) appeals from the judgment of sentence

imposed on October 31, 2016, after she was found guilty of a summary

offense for driving on a suspended license. Because this appeal was filed

untimely, we quash this appeal.1

     On    October    31,    2016,   Appellant   was   found   guilty   of    the

aforementioned summary offense and sentenced to 30 days of incarceration

and a $1,000 fine. N.T., 10/31/2016, at 45. On December 1, 2016, she filed

a notice of appeal from her judgment of sentence.

     A “notice of appeal … shall be filed within 30 days after the entry of

the order from which the appeal is taken.” Pa.R.A.P. 903(a).                 “The

imposition of sentence immediately following a determination of guilt at the


1
  “Whether an appeal has been filed in time is a jurisdictional question that
may be raised by this court sua sponte.” Commonwealth v. Jones, 453
A.2d 1028 (Pa. Super. 1982).

*Retired Senior Judge assigned to the Superior Court.
J-A16026-17


conclusion of the trial de novo shall constitute a final order for purposes of

appeal.” Pa.R.Crim.P. 720(D).     The comments to that rule provide that

“[t]he time for appeal in summary cases following a trial de novo runs from

the imposition of sentence.” Id. (comment).

     Instantly, Appellant’s judgment of sentence was imposed in open court

on October 31, 2016;2 therefore, her notice of appeal was due 30 days later

on November 30, 2016. Appellant filed a notice of appeal on December 1,

2016. Thus, it was untimely filed, and we quash this appeal.

     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 9/7/2017




2
  See N.T., 10/31/2016, at 45-46. The fact that Appellant’s judgment of
sentence was not entered on the docket until November 2, 2016 is not
relevant under these circumstances.

                                    -2-